Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 1 of 29




                     Exhibit 33
                             Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 2 of 29
                                                                                      -   1   of           4                                                                                         OFMC3      L    RECORD
FD-302 Rev.       5-8-10                                                                                                                                                                 1TE




                                                             FEDERAL BUREAU OF INVESTIGATION



                                                                                                                                                                Date   of entry                03/04/2019



                               The   following investigation                                     was            conducted              by         SA Jeffrey                      T.         Cannon            at

              Provo               Utah on March 1 2019.

                               An online              search        of    the        records                    of    the    Utah            Department                     of          Commerce
              Corporations                      Division           was      caused               to            be    made.       The         following                    results          ensued


              Name             CORVUS          ADMINISTRATION                   AND       MANAGEMENT                        LLC


              Address                  15    West       South       Temple            Suite                    1000      Salt          Lake          City               Utah            84101



              Registered                    Agent       RA            DERRICK             0      ROEBUCK


              RA Address                      same


              Registration                      Date        3/5/2012


              Status                  Expired


              Status              Date          6/27/2013


              Status              Description                 Failure           to    File                 Renewal




              Name             AMERICAN              LAND     RUN        LLC


              Address                  15    West       South       Temple            Suite                    1000      Salt          Lake          City               Utah            84101



              Registered                    Agent       RA          DERRICK           0       ROEBUCK


              RA Address                      same



              Registration                      Date        3/5/2012


              Status                  Expired


              Status              Date          6/27/2013


              Status              Description                 Failure           to    File                 Renewal




   Investigation       on       03/01/2019             at
                                                            Provo        Utah         United                   States             Other             Online

   File
                318B-SU-63343                                                                                                                                   Date   drafted          03/04/2019

             Jeffrey             T.     Cannon
   by


  This      document   contains       neither recommendations nor conclusions   of the    FBI.   It   is   the property of the   FBI   and   is   loaned   to
                                                                                                                                                                your   agency     it   and   its   contents   are   not

       be   distributed     outside
  to                                  your agency.
FD-302a Rev.    05-08-10 Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 3 of 29

           318B-SU-63343

                                   U     Online    record   searches        re    Koerber

Continuation   of   FD-302   of
                                  entities                                                            On     03/01/2019             2   of   4
                                                                                                                            page




               Name          KYA CONSULTING               LLC


           Address                  15    West    South    Temple       Suite       1000     Salt     Lake   City    Utah       84101



               Registered                Agent    RA       CORVUS      ADMINISTRATION           AND    MANAGEMENT         LLC


               RA Address                 same



               Registration                Date     3/5/2012


               Status              Expired


               Status             Date     6/27/2013


               Status             Description        Failure      to    File       Renewal




               Name          AK     INDUSTRIAL       MACHINE        LLC


           Address                  15    West    South    Temple       Suite       1000     Salt     Lake   City    Utah       84101



               Registered                Agent    RA       DERRICK      0   ROEBUCK


               RA Address                 same


               Registration                Date     3/5/2012


               Status              Expired


               Status             Date     6/27/2013


               Status             Description        Failure      to    File       Renewal




               Name          PREMIUM        NATURAL       SUPPLEMENTS             LLC


           Address                  8839    N    sic      Redwood      Rd        Suite   B303    West      Jordan    Utah       84088



               Registered                Agent    RA       CORVUS      ADMINISTRATION           AND    MANAGEMENT         LLC


               RA Address                 5526    West    13400   South          335     Herriman       Utah    84096


               Registration                Date     7/25/2012
FD-302a Rev.    05-08-10
                         Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 4 of 29

           318B-SU-63343

                                   U         Online      record    searches           re    Koerber

Continuation   of   FD-302   of
                                  entities                                                                            On       03/01/2019                          3    of   4
                                                                                                                                                          page




               Status              Expired


               Status             Date        10/28/2013


               Status             Description                 Failure    to       File       Renewal




                             Copies           of    the       Articles       of    Organization                for    CORVUS             ADMINISTRATION                  AND

           MANAGEMENT                        LLC        AMERICAN       LAND       RUN LLC and                  KYA CONSULTING                       LLC were
               obtained                and    printed.          A brief       review             of    the    documents             revealed          that         the

               wording             in    the       documents       is    nearly identical                      with       exceptions                for     certain
               business names                       addresses          and    the          like.


                             A Registered                 Principals          search             was    caused       to    be       conducted             with         the

               following                results


                             DERRICK           0    ROEBUCK was          listed             as    the    RA    and    as       the       Manager          of      each       of

               the     LLCs             CORVUS          ADMININSTRATION               AND        MANAGEMENT           LLC          and       AMERICAN            LAND
               RUN       LLC.           KYA CONSULTING                 LLC    had          listed       its    RA    and       Manager          as    CORVUS
           ADMINISTRATION                          AND    MANAGEMENT              LLC.


                             DERRICK           0    ROEBUCK was          listed             as    Manager       and       RA       of    AK    INDUSTRIAL

           MACHINE                     LLC.


                             CORVUS           ADMINISTRATION             AND       MANAGEMENT                 LLC was          also          listed       as     Manager
               and     RA of            PREMIUM          NATURAL       SUPPLEMENTS                    LLC.




                             A search              of    the    records       of      the        Utah    Department                of    Public       Safety
               Drivers License                          Division        for       a   Utah        drivers license                       in    the    name         of

               DERRICK             0    ROEBUCK          was    negative.




                             A search              of    the    Accurint          database             for    DERRICK          0    ROEBUCK          yielded            only
               one     possibility of                     a    similar name            of        DERRICK       JEROME          ROEBUCK          in    Georgia.




                             An        internet          search    for       the      address           15    West    South             Temple        Suite            1000
               Salt      Lake           City Utah              84101    revealed             that       the    current             occupant          is     McKay
               Burton                  Thurman           PC.
FD-302a Rev.    05-08-10 Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 5 of 29

           318B-SU-63343

                                   U     Online       record      searches         re    Koerber

Continuation   of   FD-302   of
                                   entities                                                                           On    03/01/2019                 4    of   4
                                                                                                                                               page




                             An analysis              of    the       name    of    DERRICK       0       ROEBUCK revealed               a    strong
               similarity                to   the     name       CLAUD       RODERICK         KOERBER.           It    was    observed         that    if       the

               letters             L-A-D-E-R          are    removed          from KOERBERs                    full    name    and   the       other
               letters             are    rearranged             they      spell        DERRICK       0    ROEBUCK.




                             The       signatures           for       DERRICK       0    ROEBUCK          on    the    Articles      of       Organization
               noted         above        were      visually compared                    to   known        signatures          of    KOERBER and            a

               similarity                of   style        was    observed.




                                  A review       of    the       webpage       of       RUSSEL    SKOUSEN              SKOUSEN       LAW       PLLC    at

               https//www.skousenpenney.com                                   revealed         that        RICK       FRANKLIN       a       known    alias
               used      by KOERBER                 works        as    a   Litigation          Paralegal              for    SKOUSEN.
3/1/2019                                        CORVUS ADMINISTRATION AND MANAGEMENT LLC Utah Business Search
                                                        Details
                                                                                                       Page 6Utah.gov                   -   -

                                Case 2:17-cr-00037-FB-PMW
                                               Entity
                                                                Document   559-33 Filed  04/24/19              of 29




     CORVUS ADMINISTRATION                                        AND MANAGEMENT
     LLC


     Entity     Number 8255354-0160

     Company Type LLC                  -   Domestic

     Address 15             W   SOUTH TEMPLE STE 1000                Salt   Lake City UT 84101

     State     of   Origin

     Registered           Agent DERRICK             0 ROEBUCK
     Registered           Agent Address

     15    W   SOUTH TEMPLE STE 1000                                                                       View   Management     Team

     Salt   Lake     City    UT   84101



     Status       Expired



     Status Expired             0    as of 06/27/2013

     Status       Description          Failure   to File   Renewal

     Employment Verification Not Registered                        with   Verify   Utah


                                                                                                             View   Filed   Documents
     History




     Registration           Date 03/05/2012

     Last      Renewed N/A


     Additional          Information



     NAICS Code 9999 NAICS Title 9999-Nonclassifiable                               Establishment



           Back     to   Search     Results




     Search     by          Business    Name            Number     Executive   Name       Search   Hints




                     Business        Name




https//secure.utah.gov/bes/detaiIs.htm             Ientity8255354-0160                                                                          1   /1
3/1/2019                                                        Entity   Details   AMERICAN   LAND    RUN      LLC    -   Utah Business   Search   -
                                                                                                                                                       Utah.gov
                                Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 7 of 29




     AMERICAN LAND RUN                                   LLC


     Entity     Number 8255349-0160

     Company Type LLC                  -   Domestic

     Address 15             W   SOUTH TEMPLE STE 1000                    Salt   Lake City UT 84101

     State     of   Origin

     Registered           Agent DERRICK               0 ROEBUCK

     Registered           Agent Address

     15    W   SOUTH TEMPLE STE 1000                                                                         View   Management    Team

     Salt   Lake City UT 84101


     Status Expired




     Status         Expired
                                0   as of 06/27/2013

     Status       Description          Failure   to   File   Renewal

     Employment             Verification Not Registered              with   Verify   Utah


                                                                                                              View   Filed   Documents
     History




     Registration           Date 03/05/2012

     Last      Renewed N/A


    Additional           Information



     NAICS Code              9999 NAICS Title            9999-Nonclassifiable         Establishment



           Back     to   Search     Results




    Search      by          Business   Name           Number        Executive      Name     Search   Hints




                      Business       Name




https//secure.utah.gov/bes/detaiIs.htmIentity8255349-0160                                                                                                         1/1
3/1/2019                                                          Entity   Details   KYA CONSULTING          LLC    -   Utah Business       Search   -
                                                                                                                                                         Utah.gov
                                Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 8 of 29




     KYA CONSULTING                              LLC


     Entity       Number 8255360-0160

    Company Type LLC                   -   Domestic

    Address 15              W   SOUTH TEMPLE STE 1000                   Salt   Lake City UT 84101

    State      of   Origin

    Registered            Agent CORVUS ADMINISTRATION                          AND MANAGEMENT                LLC

    Registered            Agent Address

     15    W   SOUTH TEMPLE STE                   100                                                        View   Management       Team

    Salt    Lake City UT 84101


    Status Expired




    Status Expired                 as of 06/27/2013

    Status        Description          Failure    to   File   Renewal

    Employment              Verification         Not Registered     with    Verify   Utah


                                                                                                               View     Filed   Documents
    History




    Registration            Date 03/05/2012

    Last       Renewed N/A


    Additional           Information



    NAICS Code               9999 NAICS Title 9999-Nonclassifiable                    Establishment



           Back     to   Search   Results




    Search      by          Business   Name            Number       Executive    Name       Search   Hints




                     Business      Name




https//secure.utah.gov/bes/details.htmlentity8255360-0160                                                                                                           1/1
3/1/2019                                                      Entity   Details   AK INDUSTRIAL     MACHINE LLC             -    Utah Business   Search   -
                                                                                                                                                             Utah.gov
                                Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 9 of 29




    AK INDUSTRIAL MACHINE LLC


     Entity     Number 8255352-0160

    Company Type LLC                   -   Domestic

    Address 15              W   SOUTH TEMPLE STE 1000                    Salt    Lake City UT 84101

    State      of   Origin

     Registered           Agent DERRICK               0 ROEBUCK
     Registered           Agent Address

     15    W   SOUTH TEMPLE STE 1000                                                                           View   Management     Team

    Salt    Lake     City    UT   84101



    Status        Expired



    Status Expired              0    as of 06/27/2013

    Status Description                 Failure   to   File   Renewal

    Employment Verification Not Registered                             with   Verify   Utah


                                                                                                                 View   Filed   Documents
    History




    Registration            Date 03/05/2012

    Last       Renewed N/A


    Additional           Information



    NAICS Code 9999 NAICS Title 9999-Nonclassifiable                                    Establishment



           Back     to   Search     Results




    Search      by          Business    Name          Number           Executive   Name       Search   Hints




                     Business        Name




https//secure.utah.gov/bes/details.htmlentity8255352-0160                                                                                                               1/1
                                                 PREMIUM NATURAL SUPPLEMENTS
3/1/2019
                                                           Document 559-33LLCFiled
                                                              Details           Utah Business Search Utah.gov                    -          -

                             Case 2:17-cr-00037-FB-PMW
                                                     Entity
                                                                                    04/24/19 Page         10 of 29




     PREMIUM NATURAL                             SUPPLEMENTS                        LLC


     Entity    Number 8390845-0160

     Company Type LLC                 -   Domestic

    Address 8839 N               REDWOOD          RD STE B 303 West Jordan UT 84088
     State    of   Origin

     Registered          Agent CORVUS ADMINISTRATION                            MANAGEMENT            LLC

     Registered          Agent Address

     5526    W     13400 S     335                                                                           View   Management       Team

     Herriman UT 84096


    Status        Expired



    Status Expired            0    as of 10/28/2013

    Status Description                Failure   to File   Renewal

     Employment            Verification Not Registered              with   Verify   Utah


                                                                                                               View   Filed   Documents
     History




     Registration          Date 07/25/2012

     Last    Renewed N/A


    Additional          Information



     NAICS Code 5313 NAICS Title 5313-Activities                            Related    to   Real Estate



           Back    to   Search    Results




    Search     by          Business    Name        Number          Executive   Name         Search   Hints




                    Business       Name




https//secure.utah.gov/bes/details.htmIentity8390845-0160                                                                                       1   /1
       Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 11 of 29




                                                            ARTICLES                   OF ORGANIZATION
                                                                                                                                                                             A1A
                                                                                             OF                                                                                         05

                                                                                                                                                                LLa two
                                                                                                                                                                  u
                     CORVUS ADMINISTRATION                                                         AND MANAGEMENT                                                                         j




    THESE ARTICLES OF ORGANIZATION OF CORVUS ADMINISTRATION AND
MANAGEMENT LLC a Utah limited liability company. herein sometimes refened to as the
Compan-v                   ate   adopted foi the purpose                          of forming a Utah Limited Liability                                     Company            and made

effective        March          1.   2012       by   the    undersigned                persons pursuant
                                                                                                                       to the      Utah Limited              Liability       Company
Act



                                                                                   ARTICLE                 I


                                                                              COMPANY NAME


            1    1          The name of the Company                               is   Corvus Administration and Management.                                          LLC        herein

the    Company

                                                                                   ARTICLE                II

                                                                                       DURATION


            21              Having commenced                        operations.
                                                                                             the   duration of the Company                          shall    be ninety -nine            99
years from            the   date of filing                these articles           with the State of Utah                        Department of               Commerce             unless

sooner      terminated pursuant                       to    Iavv    or the        piovisions         of the          Companys             Operating Agreement
                                                                                                                                                                                                      r.


                                                                                  ARTICLE             III

                                                     GENERAL BUSINESS PURPOSE AND POWERS
                                                                                                                                                                                                      U
            31              The      business         purpose          or   purposes           for   which           the    Company            is   organized         is   to function

         business                                    and consulting                           and to advance                     the                 business
as a                      management                                              entity                                               general                    interests         of     its



members          including            all    of the        protections
                                                                                  under       the    law       that        are    affoided          to the    Company             and      its



Members          in      connection          with the           activities        of the     Company             and        a     to invest         and reinvest the             assets    of

the    Company in and                  to       purchase of otherwise                        buy     acquire          hold         sell   transfer        exchange           invest       in

mange       finance             exchange             of    otherwise          dispose         of or        realize          upon         stocks       bonds mutual                 funds

partnership           interest        certificates          of deposit commodities                             and any other              interest        in business            ventures

and othei        securities           and investments of                    all
                                                                                   types
                                                                                         and descriptions                         b      to   purchase          own         lease       sell

exchange             develop          and        construct          improvements                   upon          finance           the    acquisition            operation              and

development              of and        the      construction           of improvements                    upon         to    operate          and maintain            for
                                                                                                                                                                             any uses
and otherwise              deal      with and in             zeal
                                                                    property             or interest           therein           wheievei           located     c      to    purchase

lease     sell   own           and operate and to finance each                                acquisition
                                                                                                                     and operation              of    personal        property            d
to incur        indebtedness            secured            of    unsecured             for   any of the purposes of the                         Company           e         to   provide                   r   r



                                 Members                                                                        and                                                                              ra
                          for                                                      the                                                               of   the
opportunities                                         to    experience                       operation                     management                           business           of     the

Company              f    to   pool    Members                  resources          g     to    provide         for the orderly                succession        of ownership of

real     personal and other property                               h    any       other      purposes           as   are     necessan to protect                 of    enhance          the

assets    of the      Company               i    other
                                                            purposes          as    provided         in    the   Operating Agreement                         and/or         as   decided

by the Company management and                                      0   to   engage           in   any other          lawful        business         activity    permitted under
the    laws of the State              of    Utah          and      k   to   conduct           business          anywhere               in the       world
           Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 12 of 29



A




                                                                                      ARTICLE                 IV
                                          REGISTERED                      AND DESIGNATED OFFICE AND AGENT


              41              The designated                 office        of the        Compam                   is   located         at   15 West         South     Temple     Suite

    1000 Salt       Lake          City     Utah       84101                The name                 street        address.        and signature                 of the   Companys
    Registered          Agent      at   such     address are as follows



                                                            Derrick         0         Roebuck
                                                            15 West South Temple Suite 1000
                                                            Salt          Ut  8410




                                                                     ature       of Regi                 e         gent
                                                                 c                                   i




                                                                                      ARTICLE V
                                                                                      MANAGEMENT

             51              The Company                shall        be managedby a manager as                                   further         provided in the         Companys
    Operating Agreement                        The    initial        managers name  and address                                   is




                                                        Den          ick    0         Roebuck
                                                            15    West South Temple                           Suite          1000

                                                        Sa                  e    Cif                184101




                                                                     atur e      of             to           d Agent
                                                                                          g


             5.2             Consistent with                 Utah Code 48-2c-8022                                        and    its     subsections.            the   manager    is   an

    agent of the company                 for the      purpose             of    its   business and an act of the manager mcludmg the signing

    of a document                                                name.          for                                               on             the                  course    of the
                              in   the    company                                       apparently                carrying                  in         ordinary

    company     business.            or   business of the land                          carried          on by the             company            binds the company               The

    manager    may. without                any       other        authority            granted.          sign acknowledge.                       and    deliver       any document
    transferring        or affecting           the    companys                    interest      in real            or personal              property.
                                                                                                                                                             and such document

    signed   shall      be conclusive            in favor            of a person              who        gives value             as a result           of such transaction



             5 3             Intentionally             left       blank
             54              Intentionally             left       blank


                                                            ARTICLE VI
                                                  MEMBERS AND MANAGERS CONTRACTS

             61              No    contract          or other transaction                     between                  the   Company             and any other corporation.

    company        partnership or individual.                             shall       be affected            by    the       fact that      a    member       or   rnanagel of this
    Company        is   interested         in.   or    is    an owner                 officer       or director              of such other             entity      Any member         of

                                               with other
    manager. individually                 or                         s.
                                                                          may be a part to or may be interested                                        in   any transaction which
    this   Company           is   interested           No         contract            or other transaction                      of this       Company with any person.
    company       partnership             or   corporation                shall       be affected            by   the fact       that       any member ormanagei of this
    Company        is   in   some way connected                           with such entity




                                                                                                2
        Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 13 of 29




                                                                                                              ARTICLE                      VII
                                                                                                         LIMITED               LIABILITY


                     7.1                     The members of                                the    Company             shall         not be liable for a debt obligation                           or   liability    of

            Company                                                                                      of the members shall not                                 be subject
the                                         and the private                          propem                                                                                          to the    payer ent      of any

Company                       debts obligations                                     or     liabilities        to    any extent whatsoever


                     7.2                     Every person who now                                       or hereafter             shall       be a Manager                 of the Corrrpany.       in   addition     to

all     other rights                          to which such person                                       may         be        entitled          as   a    matter of           law     under     the   Operating

Agreement                          shall              be indemnified                          to    the fullest                extent       permitted             by     the   laws     of the State         of Utah

against              all      reasonable                         costs expenses and                            liabilities          actually incurred by him or imposed upon him.



                                                                                                           ARTICLE                        V111

                                                                                                  TRANSFER                OF INTERESTS


                     8.1                     After units have                               been issued by the                            Company                no     transfer       of said   Units by          any
Member                      shall            be binding                         upon         the    Company                    until       the    expiration             of thirty       30      days after the

Company through its Manager                                                                  and each               Member                 shall      have       received        written      notice     from the

Member of the proposed transfer                                                              of    sale.      The     notice              shall state          the    number of Units proposed                 to   be

transferred                      either              with or without consideration                                             or sold the price                   at   which    the    proposed       transfer or

sale        is    to     be      made                and the name of the prospective                                            transferee            or       buyer. At any time during the thirty

30           day notice                         period the remaining                                    Members                 shall       have the            first    option to purchase            all   of said

shares at                   a price and terms equal to the price and terms offered by the prospective                                                                                             transferee        or

buyer.                   In   the            event             two             or    more Members exercise                                   their        options        to    purchase        then    each    such

Member                      so         exercising                      his          or     her option            shall         be         entitled        to    purchase         the    percentage           of such

remaining                     shares as                       is     equal           to the        percentage              which            that      particular          Members            ownership in the

Company                     bears to the total ownership of                                                   all   of the Members exercising their options.                                      This section

shall         be inoperative                              where                 the written             consent           of    all       of the Members                  at   the   time of such proposed

transfer                 or sale              is     first           had and obtained                      or    where a            gift        of Units         is     being made by one              Member       to

another                Member                        of the           Company                 or a transfer               is    made         to   an entity owned                by    the    Member.


                                                                                                              ARTICLE                      IX
                                                                                                                SIGNATURE


                     10.1                    A       Manager                    shall       sign these Articles                     of Organization.



                                                                                                               ARTICLE                     X.

                                                                                                           AUTHORIZATION


                    11.1                     These             Articles                  of Organization                       were        adopted              authorized.          duly     signed     effective

                    March 1 2012 and                                           filed in       accordance              with Utah Code 48-2c-409 on the date indicated                                                by
                    the       official
                                                      stamp of the State                                of Utah       Department of Commerce.


                    IN        WITNESS                                WHEREOF                        I   set    my     hand and seal effective this                               1st   day of March           2012.




                                                                                                                     By.              a


                                                                                                                                                  RoebkuGlý-ý
  .IIVIS10h4Yýý                  /iYýc          rý       d 1ý1m            l3roa
  hm93ý3JEDlflýitc

                                                                                                                                MAN
                                             tiiet
                                                         Qg                     lbqu_fil
                                  r6   ski


                                                                                                                                             A UT-R
                                                              1SV3     Fla

  nd a              sed           lsta

  Ifl   i   1Eu   Cff6fk9   0I h       zc   l    laýon nal           1a        by   IS
                            nos    t            ýicstý   4iýal       of.




                     h
                                                                           ý
                        Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 14 of 29

            K                    cute       ofleis

                    Do
    rtmenttofCOiiinatGE-tivlsioiT
                        and Cofn1T1                            elGial    UUý
           of
                    Corrporatlonss
                                                  egotsu hastýeer
                                                                             gilFC

l   iterabyG.atS        Wthatlrt
                        d   on   this                 dayof

                                                                                                                    OF ORGANIZATION
andappr             0

    In 4    ý   offiC9 of         s          ya   tandfiereby           ssurc              ARTICLES
                                                  tftereoS.                                                                                                                                                          d



                                                                                                                          OF                                                                                             ýiiy4j
                        Tit1s Catlifoate
                                                                                                                                                                                                                                           u.
                                                                                                                                                                                                                                  e

                                                                                                                                                                                                                                      Sr




                                                               irate-AMERICAN                                         LAND RUN LLC
                                        Kathy     ý96
                                                  r    iyrCior

                                 THESE ARTICLES OF ORGANIZATION                                                                        OF AMERICAN LAND                                      RUN LLC a Utali
            limited liability                          company                  herein sometimes referred to as the                                          Company                    are    adopted           for the


           purpose                 of forming a Utah Limited Liability                                                Company               and made effective                       March      1 2012           by the
                                                                                       to the      Utah Limited Liability                          Company               Act.
           undersigned                       persons pursuant


                                                                                                               ARTICLE                 I


                                                                                                             COMPANY NAME


                                 1.1              The name of                        the   Company             is   American Land                      Run LLC            herein the           Company.

                                                                                                              ARTICLE                 II


                                                                                                                DURATION


                                 2.1              Having commenced operations                                            the   duration of the Company shall be ninety-nine                                          99
                            from        the       date of                            these articles           with the State                of Utah Department of Commerce unless
           years                                                    filing


           sooner terminated pursuant to law or the provisions of the                                                                            Companys                Operating Agreement.


                                                                                                             ARTICLE                 III

                                                                             GENERAL BUSINESS PURPOSE AND POWERS


                                 3.               The     business              purpose or purposes for which                                    the    Company            is   organized         is   to      function

                    business                                                 and consulting                               and to advance                 the     general business interests                       of
           as   a                            management                                                      entity                                                                                                       its




       members including                                      all       of   the      protections
                                                                                                             under        the   law        that        are    afforded          to    the
                                                                                                                                                                                             Compan             and       its



       Members                     in       connection                  with      the      activities        of the      Company             and        a     to invest         and reinvest the               assets      of

       the          Company in and to purchase                                              or otherwise              buy       acquire hold                  sell transfer            exchange             invest        in

       mange                     finance              exchange               or      otherwise           dispose          of or        realize
                                                                                                                                                        upon         stocks          bonds mutual funds

                                        interest              certificates             of   deposit           commodities                  and    any other           interest         in    business ventures
       partnership

       and other                      securities          and investments of                           all
                                                                                                              types
                                                                                                                         and    descriptions                 b      to   purchase            own          lease      sell

                                                              and                                                                                                                                                    and
       exchange                         develop                          construct               improvements                  upon         finance           the        acquisition           operation

       development                          of and            the        construction             of improvements                     upon         to    operate         and maintain for any uses

       and otherwise                          deal       with and in                    real     property           or interest            therein           wherever located                 c      to    purchase

       lease sell                     own         and operate                    and to finance each                     acquisition             and     operation         of personal            property               d
       to incur                  indebtedness                   secured              or    unsecured           for
                                                                                                                         any of the purposes of the                        Company              e         to   provide

       opportunities                         for       Members                  to     experience             the     operation             and        management                of    the    business          of       the


       Company                          f    to    pool Members resources                                     g     to   provide           for the orderly succession                        of ownership                 of


       real         personal and                        other           property            h      any other             purposes as are necessary                         to    protect      or enhance                 the


       assets           of the          Company                     i    other
                                                                                       purposes          as   provided          in    the    Operating Agreement                            and/or     as      decided

       by the               Company management                                       and     j    to   engage         in   any other lawful business                            activity     pert-raitted        under

      the        laws of the State of Utah                                        and       k     to   conduct           business           anywhere            in   the    world.
       Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 15 of 29




                                                                                ARTICLE                IV
                                           REGISTERED               AND DESIGNATED OFFICE AND AGENT


          41                  The designated office of the Company                                         is   located        at   15   West South Temple.              Suite

1000     Salt        Lake      City. Utah  84101    The name street                                        address.       and signature               of the       Companys
Registered           Agent          at   such address are as follows



                                                        Derrick       0         Roebuck
                                                            15 West South Temple. Suite 1000

                                                            Salt           City Utah                 84101




                                                             ignature      of             is        red Agent
                                                              zw




                                                                              ARTICLE V
                                                                             MANAGEMENT

          5   The Company shall be managed by a manager as
                1                                                                                                        further pi        ovided         in the   Companys
Operating Agreement  The initial managers name and address                                                                is




                                                        Derrick       0         Roebuck
                                                        15 West South                    Temple         Suite         1000

                                                        Salt       Lake    City.         Utah 84101


          52                  Consistent with                Utah    Code 48-2c-8022                              and    its    subsections           the
                                                                                                                                                             manager     is   an
                                                                                business and an act of the manager.
agent of the company                       for the     purpose       of   its                                                                       including the signing
of a   document                in   the     company           name        for     apparently               carrying       on        in   the   ordinary       course    of the

company         business                 or business         of the kind          carried           on by        the   company            binds      the    company       The

manager       may. without                  any    other       authority         granted.            sign acknowledge                    and deliver any document

transferring             or affecting         the      companys             interest           in   real    of    personal          property.        and such       document
signed    shall          be conclusive            in    favor of a person                 who        gives       value as a result of such transaction


          5   3               Intentionally            left    blank


          54                  Intentionally            left    blank


                                                                             ARTICLE                  VI
                                                   MEMBERS                AND MANAGERS                          CONTRACTS


          61                  No    contract       or other         transaction            between              the   Company            and any other         corporation.

company.            partnership or individual.                      shall       be affected           by the fact that a                 member       or   manager of this
Company             is   interested         in.   or   is    an owner officer or director of such other entity                                             Any member         or

manager       individually or                 with others           may be           a   party to or            may    be interested           in   any   transaction   which

this   Company                is   interested          No      contract         or   other          transaction         of this       Company with any person
company         partnership or corporation shall be affected                                          by the fact that              any member or manager ofthis

Company             is   in   some way connected with such                                entity




                                                                                           2
       Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 16 of 29




                                                                                  ARTICLE                 VII
                                                                            LIMITED              LIABILITY


             7     1          The members of the Company                                shall         not be liable for a debt obligation                            or   liability     of

the    Company               and the private                property of the members shall not be                                        subject     to the    payment of any
Company debts                       obligations            or   liabilities       to   any extent whatsoever


             72               Every person                 who now          or hereafter           shall        be a Manager             of the     Company          in addition        to

all   other rights                to     which such person                    may      be    entitled            as    a    matter of law.              under   the       Operating

Agreement                  shall       be indemnified              to   the fullest          extent            permitted          by the      laws      of the State of Utah

against      all       reasonable              costs expenses and                 liabilities         actually         incurred by him or imposed upon him



                                                                           ARTICLE VIII
                                                                       TRANSFER OF INTERESTS


             8     1          After units have                   been       issued      by       the     Company no                     transfer     of said     Units          by any
Member            shall       be        binding        upon       the       Company          until        the       expiration           of thirty       30     days        after      the

Company. through                          its   Manager           and each             Member             shall       have       ieceived       written      notice         from the

Member           of the proposed                     transfer     of sale         The notice             shall state the               number of Units          pi   oposed       to   be

transfers        ed        eithei      with or without consideration.                            or sold. the price at                  which     the   proposed          transfer or

sale   is   to   be made and the name of the prospective                                         transferee            of      buyer      At any time during the thirty

30      day       notice          period. the          remaining Members                         shall     have the             first    option to purchase               all   of said

shares at         a price and terms equal                             to the   price and terms offered by the prospective                                            transferee         or

buyer            In the event                  two    or   more Members exercise                               their       options to purchase.               then        each    such

Member            so        exercising his              or      her    option shall              be     entitled           to   purchase        the     percentage              of such

remaining              shares as           is   equal      to the       percentage           which             that   particular          Members          ownership in the

Company bears                     to    the total ownership of                 all     of the Members exercising their options                                       This section

shall   be rnopeiative                    where        the written          consent of            all    of the Members                  at   the   time of such proposed

transfer or sale               is      first    had and obtained               or    where        a     gift    of Units          is    being made by one Membei to
another      Member                 of the Company or a transfer                            is   made          to   an entity owned             by the       Member


                                                                                  ARTICLE                 IX
                                                                                    SIGNATURE


             10        1      A     Manager           shall
                                                                 sign
                                                                        these Articles                of Organization



                                                                                  ARTICLE X
                                                                               AUTHORIZATION


             11        1      These            Articles         of Organization              were          adopted              authorized          duly     signed         effective

             Match            1   2012 and            filed in     accordance           with Utah                Code 48-2c-409 on                    the date indicated               by
            the official                stamp of the State                  of Utah Department of                           Commerce


            IN         WITNESS                  WHEREOF                 I   set   m hand              and se               ffectiv        this 1st      day of March             2012



                                                                                        By
                                                                                                        -1errick           0    Roebu
                                                                                                        MANAGER
1u-        Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 17 of 29




                                                                          ARTICLES


                                                                                KYA CONSULTING LLC
                                                                                                           OF ORGANIZATION
                                                                                                                  OF
                                                                                                                                               7P.- c   rye      Ir.ria-         fi-7_




                                                                                                                                                                                                        61e6DIV
                                                                                                                                                                                                               MAR
                                                                                                                                                                                                                     ECEIVID



                                                                                                                                                                                                                    vfC
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                2012


                                                                                                                                                                                                                                tM   Cats




                   THESE ARTICLES OF ORGANIZATION                                                                              OF KYA CONSULTING                                    LLC        a   Utah limited

  liability            company.              herein sometimes                             i   eferred        to   as the       Company.                         are    adopted         for     the      purpose        of

  forming a Utah Limited Liability                                          Company                        and made effective                      March 1 2012                        b   the     undersigned

 persons pursuant to the Utah Limited Liability                                                                 Compan               Act



                                                                                                      ARTICLE                  I


                                                                                                    COMPANY NAME


                   1       1              The name of               the    Compan                     is
                                                                                                           Kya Consulting.                     LLC            herein the             Company

                                                                                                     ARTICLE                  II

                                                                                                       DURATION


               2           1
                                         Having commenced                        operations the duration of the Company                                                      shall     benmet nrne99
 years      from the date of filing                                these    articles                  with the State                of Utah Department of                              Commerce unless
 sooner        terminated pursuant                              to    law       of    the           provisions of the                    Companys                   Operating              Agreement


                                                                                                     ARTICLE                 III

                                                              GENERAL BUSINESS PURPOSE AND POWERS


               3       I              The    business
                                                                purpose              or       purposes            for    which           the    Company                is
                                                                                                                                                                            organized            is   to function

          business                                            and consulting                                      and          advance            the                        business                           of
as    a                             management                                                       entity              to                                   general                          interests              its



                                                                                                     under the
members                    including             all       of the    protections
                                                                                                                         lau        that are        afforded                to   the   Company               and      its



Members                    in      connection              with the       activities                of the      Company              and       a     to invest              and    reinvest           the   assets    of

the       Company in and                          to       purchase or otherwise                             buy acquire hold                           sell     transfer
                                                                                                                                                                                   exchange                invest    in

mange          finance                    exchange            or    otherwise                   dispose           of or        realize
                                                                                                                                                upon            stocks           bonds       mutual funds

partnership                                      certificates         of    deposit commodities                                    and    any      other         interest         in   business             ventures
                                interest

and other securities and investments                                             of           all
                                                                                                     types
                                                                                                                and descriptions                    b          to   purchase               own          lease       sell

exchange                       develop           and        construct           improvements                          upon           finance            the         acquisition             operation               and

                                                                                     of improvements                                                                and maintain
development                        of and        the       construction                                                       upon         to
                                                                                                                                                 operate                                         for
                                                                                                                                                                                                        any uses
and otherwise                       deal    with and            in       real
                                                                                property
                                                                                                           of     interest         therein         wherever                 located        c       to   purchase

lease sell                 own            and operate           and to finance                        each acquisition                   and operation                 of        personal        pioperty dl
to incur       indebtedness                        secured          of    unsecured                    for      any     of the
                                                                                                                                    purposes of the                     Company              e          to provide


opportunities                       for    Members             to     experience
                                                                                                     the
                                                                                                             operation
                                                                                                                                    and        management                    of the        business           of the

Company                        f    to    pool    Members                 resources                  g     to     provide          for    the    orderly succession                        of ownership of

real      personal                  and other              piopertv         h         any other purposes as are necessary                                              to    protect        or     enhance          the

assets     of the               Company                i    other     purposes                  as    provided          in    the    Operating Agreement and/oi                                       as    decided

by the Company                            management                and     j        to       engage         in    any other lawful                     business            activity       permitted under
the    1aNvs   of the                State       of    Utah and            k         to       conduct           business anywhere                             in the       world




      QýJr3bý
               Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 18 of 29
    I


1




                                                                                         ARTICLE                  IV

                                                REGISTERED                   AND DESIGNATED                           OFFICE AND AGENT


                  4     1             The designated                office     of the          Compan                 is   located       at    15    West South Temple             Suite

          1000   Salt       Lake       City.       Utah    84101              The name                 street          adds ess          and signature          of the    Companys
         Registered         Agent       at    such    address are as follows



                                                               Corvus Administration                              and Management

                                                               15     West South Temple.                              Suite      1000

                                                               Salt                             Utah 84101
                                                                                         ity




                                                               S     mature o                  ems           d         gent


                                                                                         ARTICLE V
                                                                                        MANAGEMENT

                  51        The Company shall be managed by a manager as further provided                                                                       in the   Compan s
         Open ating     Agreement The initial managers name and address is


                                                               Cor\Tus        Administration                     and Management

                                                               15    West South Temple.                           Suite       1000

                                                               Sa           ake         ity     Utah 84101




                                                                i           ire     of Re                  ed     Agenf


                  52             Consistent          with Utah               Code 48-2c-8022                                and    its    subsections          the
                                                                                                                                                                      manager     is   an

        agent of the        compan                        purpose of                     business and an act of the manager.
                                              for the                             its                                                                     including       the
                                                                                                                                                                                signing

        of a document                                               name.                                                           on in the                          course    of the
                                  in    the    company                            for        apparently           carrying                              ordinary

        company       business or business                          of the kind              carried       on by           the
                                                                                                                                 compan              binds the company             The

        manager may. without any                       other         authority           granted sign. acknowledge                                  and delivei       any document

        transferring        or affecting            the   companys                  interest          in real or           personal           property.       and    such document

        signed shall be conclusive                    in favor         of a person who gives value                                 as a       result   of such transaction



                 5 3             Intentionally             left      blank
                 54              Intentionally             left      blank


                                                                                     ARTICLE VI
                                                      MEMBERS                     AND MANAGERS CONTRACTS

                 61              No     contract      or    other       transaction                  between           the    Cornparr              and an\    other    corporation

        company       partnership             or    individual              shall       he affected          h        the fact      that a      member        or    manager of this
        Compan        is    interested         in    or   is   an owner.                officer       or   dii   ector        of such other entity                  Any member of
        manages. individually                 of    with othei         s.   may         be a party to            of    ma      be interested in any transaction                 wluch

        this   Company           is   interested           No        contract           or    other    transaction                of this Company with                  and   person.

        company       partnership             or   corporation shall be affected                            bN        the fact that
                                                                                                                                           an       nneinhei    or   manager of this
        Company       is    in   some way connected                         with such           entit
       Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 19 of 29




                                                                                              ARTICLE                VII

                                                                                         LIMITED             LIABILITY


                 7.1                The members of the Company                                         shall     not be liable for a debt obligation                         or liability        of

the    Company                      and       the private                property of           the     members            shall       not     be subject         to the   payment of any
 Company debts                             obligations or                  liabilities        to   any extent             whatsoever.



             7.2                    Every person who                         now        or hereafter shall               be a Manager of the                    Company       in   addition      to

all    other rights to which                                       such     person        may       be      entitled         as   a    matter        of law       under the         Operating

Agreement                    shall           be indemnified to the fullest                                  extent      permitted             by the laws of the State of Utah
                       reasonable costs expenses and                                                                               incurred by him or imposed
against      all                                                                              liabilities        actually                                                          upon him.


                                                                                              ARTICLE VIII
                                                                                  TRANSFER         OF INTERESTS

             8.1                    After           units          have     been        issued       by      the     Company                 no transfer         of said Units            by any
Member            shall             be binding                      upon     the       Company              until    the       expiration           of   thirty    30      days      after   the


Company through its Manager                                                  and       each     Member               shall        have .receive                written    notice     from    the

Member of the proposed transfer                                              of   sale.       The    notice         shall      state       the.number of Units proposed to be
transferred             either              with or without consideration                                   or   sold the price               at which the proposed transfer or

sale   is   to   be made and the name of the prospective                                                     transferee           or       buyer. At any time during the thirty

30      day notice                       period           the       remaining           Members             shall     have        the      first    option to purchase             all   of said

shares      at    a price                 and        terms equal to the price and terms offered by the prospective                                                           transferee         or

buyer.           In    the          event           two        or     more Members exercise                             their      options to            purchase         then     each    such

Member            so      exercising                       his      or     her    option       shall        be      entitled          to    purchase       the    percentage             of such

remaining              shares               as     is     equal       to the      percentage             which          that      particular         Members            ownership in the

Company bears to the total ownership of all of the Members exercising                                                                                 their options.         This section

shall be inoperative where the written consent of all of the Members at                                                                                  the   time of such proposed

transfer or sale                    is     first        had and obtained                  or   where a           gift    of Units            is    being made by one             Member       to


another      Member                       of the Company                     or a transfer             is   made        to   an entity             owned by       the    Member.


                                                                                              ARTICLE               IX
                                                                                               SIGNATURE


            10.1                A         Manager                  shall   sign these Articles                   of Organization.



                                                                                              ARTICLE X
                                                                                          AUTHORIZATION


            11.1                These               Articles             of Organization                 were        adopted authorized                         duly     signed     effective

            March              1         2012 and fled in accordance                                 with Utah Code 48-2c-409 on the date indicated                                          by
            the official                    stamp of the State                         of Utah       Department of Commerce.


            IN        WITNESS                           WHEREOF                    I    set   my hand            and seal effective this 1st day of
                                                                                                                                                                           March         2012.




i1III
                       aat   of     corl      lerce




   bcqc
                       tonsanr3Conim                    rui


                        the    friragolno           has

                                            TGW
                             iait    t   and hereby           is
                                                                                                   M             GER
         This    C       bate            thereof.




                       Cafh1ý       f1orý
                                                          ý
Zegistered   Principal Search                                                                                              https//secure.utah.gov/rps/results.html
                       Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 20 of 29




             Registered      Principal             Search


             Search    results   for   derrick             roebuck



              Name                     Address                         Name   of Entity    Entity   Type   Position



              DERRICK O                15   W     SOUTH                CORVUS              Limited         Manager      Details


              ROEBUCK                  TEMPLE STE 1000                 ADMINISTRATION      Liability


                                       Salt   Lake         City   UT   AND MANAGEMENT      Company

                                       84101                           LLC


              DERRICK 0                15   W     SOUTH                CORVUS              Limited         Registered   Details


              ROEBUCK                  TEMPLE STE 1000                 ADMINISTRATION      Liability       Agent

                                       Salt   Lake         City   UT   AND MANAGEMENT      Company
                                       84101                           LLC


              DERRICK 0                15   W     SOUTH                AK INDUSTRIAL       Limited         Registered   Details


              ROEBUCK                  TEMPLE STE 1000                 MACHINE      LLC    Liability       Agent

                                       Salt   Lake         City   UT                       Company

                                       84101


              DERRICK 0                15   W     SOUTH                AMERICAN     LAND   Limited         Manager      Details


              ROEBUCK                  TEMPLE STE 1000                 RUN    LLC          Liability

                                       Salt   Lake         City   UT                       Company
                                       84101


              DERRICK 0                15   W     SOUTH                AMERICAN     LAND   Limited         Registered   Details


              ROEBUCK                  TEMPLE STE 1000                 RUN    LLC          Liability       Agent

                                       Salt   Lake         City   UT                       Company

                                       84101


              DERRICK 0                15   W     SOUTH                AK INDUSTRIAL       Limited         Manager      Details


              ROEBUCK                  TEMPLE STE 1000                 MACHINE      LLC    Liability

                                       Salt   Lake         City   UT                       Company

                                       84101




             Total   Results6     page        1   of   1




of   1                                                                                                                                          3/1/2019   1234      PM
Zegistered Principal Search                                                                                                             https//secure.utah.gov/rps/results.html
                     Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 21 of 29




           Registered      Principal              Search


           Search    results   for   corvus


            Name                     Address                          Name   of   Entity      Entity   Type             Position



            CORVUS                   5526         W     13400 S       PREMIUM NATURAL         Limited                   Manager      Details


            ADMINISTRATION           335          Herriman       UT   SUPPLEMENTS             Liability


              MANAGEMENT             84096                            LLC                     Company
            LLC


            CORVUS                   5526         W     13400 S       PREMIUM       NATURAL   Limited                   Registered   Details


            ADMINISTRATION           335          Herriman       UT   SUPPLEMENTS             Liability                 Agent

              MANAGEMENT             84096                            LLC                     Company
            LLC

            CORVUS                   15       W   SOUTH               KYA CONSULTING          Limited                   Registered   Details


            ADMINISTRATION           TEMPLE STE                 100   LLC                     Liability                 Agent

            AND                      Salt     Lake       City   UT                            Company

            MANAGEMENT               84101

            LLC


            CORVUS                   15   W       SOUTH               KYA CONSULTING          Limited                   Manager      Details


            ADMINISTRATION           TEMPLE STE                 100   LLC                     Liability


            AND                      Salt     Lake       City   UT                            Company

            MANAGEMENT               84101




            _----INC.
            LLC


            CORVUS                   12162 S            ANDREW        INFUSE MEDIA            Limited                   Member       Details


            rNTER.NAT1ON2L      _.__V.LEW          C.IR-___-- .-----_-GRQUP--LL
                                                                                                               --   -
                                                                                                          --



                                                                                              Liability

                                     DRAPER UT 84020                                          Company




           Total   Results5    page       1   of    1




of   1                                                                                                                                                       3/1/2019    1236     PM
Zegistered   Principals   Utah Business Search
                          -
                                               Utah.gov -
                                                                               https//secure.utah.gov/bes/principallnfo.html
                         Case  2:17-cr-00037-FB-PMW     Document 559-33 Filed 04/24/19       Page 22 of 29




              Registered Principals



              Name                          Type                               City                                 Status


              CORVUS                        Limited   Liability   Company      Salt      Lake   City                Expired

              ADMINISTRATION

              AND MANAGEMENT
              LLC




              Position                      Name                               Address


              Manager                       DERRICK 0 ROEBUCK                  15W SOUTH TEMPLE                     Salt   Lake   City   UT
                                                                               STE       1000                       84101


              Registered      Agent         DERRICK 0 ROEBUCK                  15   W     SOUTH TEMPLE              Salt   Lake   City   UT
                                                                               STE 1000                             84101




              If   you believe there   may be more principals        click   here   to   View   Filed   Documents




             Search     by       Business   Name        Number         Executive         Name      Search   Hints




                              Business   Name




of   1                                                                                                                                        3/1/2019   1226   PM
Zegistered   Principals   -   Utah Business Search      -
                                                            Utah.gov                                                                https//secure.utah.gov/bes/principallnfo.html
                         Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 23 of 29




              Registered Principals



              Name                          Type                                 City                                 Status


              AMERICAN         LAND         Limited   Liability   Company        Salt      Lake   City                Expired

              RUN      LLC




              Position                      Name                                 Address


              Manager                       DERRICK 0 ROEBUCK                    15   W     SOUTH TEMPLE              Salt   Lake   City   UT
                                                                                 STE 1000                             84101


              Registered      Agent         DERRICK 0 ROEBUCK                    15   W     SOUTH TEMPLE              Salt   Lake   City   UT
                                                                                 STE       1000                       84101




              If
                   you believe there   may be more principals          click   here   to   View   Filed   Documents




             Search     by       Business   Name        Number           Executive         Name      Search   Hints




                              Business   Name




of   1                                                                                                                                                           3/1/2019   1229    PM
Registered   Principals      -   Utah Business   Search
                                           Utah.gov        -
                                                                           https//secure.utah.gov/bes/principalInfo.html
                         Case 2:17-cr-00037-FB-PMW  Document 559-33 Filed 04/24/19       Page 24 of 29




              Registered Principals



              Name                             Type                              City                                     Status


               KYA CONSULTING                  Limited   Liability   Company     Salt      Lake   City                    Expired

               LLC




              Position                         Name                              Address


              Registered         Agent         CORVUS                            15    W    SOUTH TEMPLE                  Salt   Lake   City   UT
                                               ADMINISTRATION          AND       STE       100                            84101

                                               MANAGEMENT            LLC


              Manager                          CORVUS                            15    W    SOUTH TEMPLE                  Salt   Lake   City   UT
                                               ADMINISTRATION          AND       STE       100                            84101

                                               MANAGEMENT            LLC




              If   you believe      there   may be more    principals click    here   to   View   Filed    Documents




              Search    by          Business   Name        Number          Executive       Name          Search   Hints




                                 Business    Name




 of   1                                                                                                                                             3/1/2019   1231   PM
3/1/2019                                                                                            Skousen          Law PLLC             -    Contact         Us
                           Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 25 of 29


  SK               USEN


      HOME                   ABOUT OUR FIRM                     LEGAL RESOURCES                                                         PRACTICE AREAS                                          OFFICES




      Telephone      1-800-601-8148           Skousen              Law PLLC            is     headquartered              in   South Jordan         Utah.       Our address      is


      FAX            1-801-907-7241           10808           S.   River    Front Parkway

                                              Suite      310
      rskousen@skousenlawfirm.com

                                              South           Jordan        UT   84095



                                              Toll   free 1-800-601-8148

     wpeterson@skousenlawfirm.com             Fax      1-801-907-7241




                                              Our Lehi             office   is   at   Thanksgiving               Point    at   the Thanksgiving           Point     Executive    Suites    Building.         Meetings   at this office    are by

      Of Counsel   from   Pearson   Butler                                        Our address               is
                                              appointment                only.


                                              2975      West         Executive          Pkwy
                                              Suite      165

                                              Lehi      Utah 84043
     Of Counsel    from Pearson     Butler



                                              Toll   free          1-800-601-8148

                                              Fax1-801-907-7241


     Of Counsel    from   Pearson   Butler



                                              Skousen              Law      PLLC       has of-counsel              relationships        with    attorneys        throughout     Utah      including     in    Ogden     Utah.   If   you cant

                                              make       it
                                                              to    our South         Jordan         or    Lehi   offices       call   us and      we   will   arrange   to   meet you     at   a   location    near    you

     gowe@skousenlawfirm.com




                                              For    more          information         or to set           up a

     crfranklin@skousenlawfirm.com            free    initial       consultation            with    one     of


                                              our attorneys you                   can       fill   out   this


                                              form and provide                   us   with         some                        Full    Name

                                              basic     information              about you and

     rolsen@skousenlawfirm.com
                                              your question/problem.                          We    will


                                              contact         you     shortly.
                                                                                                                               Email    Address




                                                                                                                               Phone




                                                                                                                               Respond        By




https//www.skousenpenney.com/index-6.htm1                                                                                                                                                                                                          1/2
3/1/2019                                         Skousen Law      Contact Us                                             PLLC     -

                      Case 2:17-cr-00037-FB-PMW Document     559-33   Filed 04/24/19 Page 26 of 29
                                                                                                                        Email




                                                                                                                        Phone




                                                                                                                        Comments




                                                                               Skousen      Law PLLC             2010-2015        1




                                                                            This   web    site   is   designed    for   general   information      only.


                         The   information   presented   at this   site   should   not   be construed       to   be formal      legal   advice   nor the formation   of   a   lawyer/client   relationship.




https//www.skousenpenney.com/index-6.html                                                                                                                                                                     2/2
3/112019                                                     Skousen Law PLLC About Our                                                                  -                      Firm
                                   Case 2:17-cr-00037-FB-PMW Document     559-33    Filed 04/24/19 Page 27 of 29


  SKOUSEN


      HOME                                                                         LEGAL              RESOURCES                                          PRACTICE AREAS                                               OFFICES




      CONTACTS




                                                                       Whether         you are an          individual   or   a   large     corporation Skousen                  Law     PLLC        has the experience          and resources         to help     you

                                                                       solve your       legal   problem.         The    friendly
                                                                                                                                        and knowledgeable                attorneys      at   our    firm   can help you    with    a   full   range   of services.


                                                                       Whether         you   reside    in    Utah or    California          we    can    assist
                                                                                                                                                                       you   with   your    legal   matters.    We    have assembled            a team     of


                                                                       attorneys        both    regionally       and    nationally         so    that    no matter       where      you reside        or conduct      business      we    can   help    you     with   all

                             f


                                                                       your    legal    issues.    Call for      your free no obligation                     initial   consultation twenty            four   hours a day    at    1-800-601-8148.          We
                                                                       welcome         the opportunity          to   help you          solve your       legal     question.




                                                                                                      a6                 r         t

     Mr.   Skousen         received        his Juris


     Doctorate        cum        laude from           the    J.


     Reuben        Clark    School         of   Law     at


     Brigham       Young         University      in    1991.      He

     is   admitted     to practice         law    in   the    states


     of    Utah and    California.




     Mr.   Skousen         has had nearly              twenty-five


     years    of   experience         in   the areas of

     Commercial         Transactions             and

     Litigation      Corporate         Law       Employment

     Law     Trademarks           and Copyrights

     Banking        Land     Use      Zoning Real

     Estate    Title    Insurance           Public       Policy

     Government            Regulation           Intellectual


                                                 Personal              Learn    more     about              Skousen      as              as the other                                        associated               our firm
     Property Product                                                                                                                                          attorneys
                                                                                                   Mr.                           well                                         currently                        with               in their    individual
                                   Liability


     Injury Wills      and Trusts and                                  biographies.          Skousen         Law PLLC         is   a    highly   qualified         and expert       legal    team    with    experience    in   a wide range          of practice


     Bankruptcy.                                                       areas.




https//www.skousenpenney.com/index-1.html                                                                                                                                                                                                                                    1/2
3/1/2019                                            Law                                        Skousen                 PLLC      -   About Our      Firm
                     Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 28 of 29




                                                              10808        S.    River   Front       Pkwy
                                                              Suite       310

                                                              South       Jordan         UT   84095




                                                              2975        West    Executive          Parkway

                                                              Suite       165

                                                              Lehi        UT    84043




                                                              Phone         800-601-8148




                                                                                  Skousen        Law PLLC            2010-2015




                                                                                This   web    site   is
                                                                                                          designed   for
                                                                                                                           general   information    only.


                         The   information   presented   at this   site   should       not be construed         to   be formal   legal   advice    nor the formation   of   a   lawyer/client   relationship.




https//www.skousenpenney.com/index-1.html                                                                                                                                                                       2/2
    Case 2:17-cr-00037-FB-PMW Document 559-33 Filed 04/24/19 Page 29 of 29




                             A


                                       E
                                  D


                                            R
                        L
CLAUD          RODERICK                                        KOERBER




   DERRICK                                          ROEBUCK
                                      0
